DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alguera Gallego (8,651,547) and Wieschemann et al. (US 2020/0150686 A1) as support document.

wherein the front shield is configured to move between an opened position and a closed position; and a folding system configured to move the front shield between the opened position and the closed position (Fig. 2, col. 1, 58-64, col. 2, lines 36-63, col. 3, lines 55-60, col. 4, lines 1-6, 22-25, where the adjustment motor 17 folds the spoiler/shield between opened and closed position).
Alguera Gallego does not specifically disclose the vehicle is an autonomous vehicle. However, it would have been obvious for one of ordinary skill in the art to employ the adjustable shield system to any types of vehicles in the field including autonomous vehicles to reduce air resistance during travel. Even so, Wieschemann in the same field of the art as support document discloses an autonomous containers transport vehicle that operates autonomously having the similar configuration.

For claim 12, Alguera Gallego discloses the front shield is configured to move between a first height and a second height based on a height associated with the cargo container when the cargo container is attached to the vehicle base (Fig. 1, 2, col. 2, lines 46-63, col. 4, lines 1-6, where the height of the shield is adapted based on the height of the cargo container).

For claim 15, Alguera Gallego discloses the folding system includes one or more sensors to determine a position of the front shield between the opened position and the closed position (Col. 2, lines 46-64, col. 4, lines 1-6, where sensors are used to determine the height of the cargo and to adapt the positions of the front shield and therefore the folding system would have sensors to also determine the positions of the shield).

For claim 16, Alguera Gallego discloses the folding system comprises at least one of linear actuator (Fig. 1, 2, col. 1, lines 58-64, col. 4, lines 1-6, where a motor is a linear actuator for adjusting the spoiler and other known forms of actuating units may be used).

Allowable Subject Matter
Claims 1-10 and 17-20 are allowed.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically the autonomous vehicle operates in response to determining that the cargo container will be attached to the vehicle base, controlling the front shield to move to an opened position that shields a forward end of the cargo container; and in response to determining that the cargo container will not be attached to the vehicle base, controlling the front shield to move to a closed position to reduce a vertical profile of the autonomous vehicle, wherein at least a portion of the front shield folds into the holding space of the vehicle base in the closed positon.

Claim(s) 2-10 depends on claim 1, requiring all the depended limitations/features are also allowable.

For claim 17, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically the autonomous vehicle control moves the front shield to an opened position when a cargo container is determined to be attached at a future time to a vehicle base associated with the autonomous vehicle; and controlling the front shield to move from the opened position to the closed position when the cargo container is not attached to the vehicle base.

Claim(s) 18-20 depends on claim 17, requiring all the depended limitations/features are also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2018/0120863 A1) Barra et al. discloses a vehicle system that can dynamically reconfigure the geometry of the vehicle cargo space depends on the usages.
(US 2017/0182923 A1) Hegewald et al. discloses an autonomous cargo transport vehicle having covers for shielding attached cargos.
(9,522,623) Franzen et al. discloses a container transport vehicle having autonomous operations.
(Einride’s T-Po self-driving truck is a cargo-hauling box on wheels) Edelstein discloses a self-driving truck for hauling cargo.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661